Citation Nr: 1127199	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lower back disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from September 1973 to July 1980, from May 1981 to February 1984 and from October 1984 to March 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has been prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome.

2.  Medical testing shows that the forward flexion in the Veteran's lumbar spine is functionally limited to less than 60 degrees, but it is not limited to 30 degrees.

3.  No neurologic disability has been associated with the Veteran's lower back disability.

4.  The Veteran does not have ankylosis in his lower back.


CONCLUSION OF LAW

Criteria for a 20 percent rating for a lower back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a 10 percent rating for his service connected lower back disability.  The criteria for evaluating back disabilities, provides that a lower back disability such as the Veteran's is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, there has been no allegation that the Veteran has been prescribed bed rest to treat his back disability; and there is no mention of any such treatment in the medical records that were submitted.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured vertebra is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
 
In May 2008, the Veteran submitted a claim seeking a rating in excess of 10 percent for his service connected lower back disability.  Accompanying his application, the Veteran submitted a letter from Dr. Bishop of the Neurological Institute, dated in April 2008.  The letter indicated that the Veteran had been receiving treatment at the neurological institute since November 2007 for a chronic back condition with significant pathology between L3-L5 which required lumbar fusion surgery to be performed.  The doctor stated that the surgery was extensive and therefore the Veteran could always expect to have some disability and pain.  The Veteran was restricted from any type of heavy back work, which was noted to include an inability to sit, stand, or walk for prolonged  periods of time.  Dr. Bishop stated that the Veteran could expect to have limitation of motion in his lumbosacral spine.

In response, the Veteran was provided with a VA examination in June 2008.  The Veteran denied any limitations in caring for his activities of daily living, however, he would have to stop driving after 1.5 hours to stretch to prevent increases in back pain.  The Veteran reported that he retired in 2005 from work as a corrections officer as a result of back problems.  The Veteran indicated that he underwent surgery in December 2007 to fuse three discs in his lower back.  He reported that he had constant pain which ranged from 3-8/10.  The Veteran denied any radiating pain or associated symptoms.  The Veteran did not use any assistive devices.  The Veteran did not demonstrate any obvious gait or balance abnormalities.  His posture was erect without any obvious spinal deformity.  There was no pain with palpation over the lower lumbar vertebral bodies or the bilateral paraspinal muscles.  No muscle spasms were detected at the examination.  Straight leg raises were negative as was Lasegue's sign.  The Veteran had forward flexion to 75 degrees with pain from 45-75 degrees.  He had full extension to 30 degrees with pain from 20-30 degrees.  He also had left lateral flexion to 26 degrees with pain at 20 degrees and right lateral flexion to 22 degrees, with pain at 15 degrees.  Right and left lateral rotation was full to 30 degrees with pain at 15 degrees.  Repetitive motion testing did not cause increased subjective complaints of pain and did not change range of motion or joint fatigability as pain occurred at the same points of motion.  There was no instability, weakness, or incoordination, and no objective evidence of pain on the examination.  An MRI showed multilevel degenerative disc disease.

It is noted that the Veteran had back surgery in December 2007.  In February 2008, it was noted that the Veteran was doing very well two months post-op and was requiring very little pain medication.  He had some fatigue and soreness in his back.  On examination it was noted that the Veteran had good strength in both lower extremities without any evidence of sensory deficits.

In August 2008, the Veteran was seen by Dr. Kirkland who noted that the Veteran had disc disease, but that he was sitting in a chair with no acute distress.  He was given a prescription for Celebrex.  

The Veteran filed a notice of disagreement with the denial of an increased rating in March 2009.  The Veteran asserted that the doctor had wanted to fuse additional discs in his back which he believed was sufficient to warrant an increased rating.  The Veteran added that when he gets up in the morning, or after prolonged sitting, he had a hard time moving, much less bending over or leaning back.

As noted, range of motion testing that was completed at the Veteran's VA examination showed forward flexion to 75 degrees, as well as combined range of motion which easily exceeded 120 degrees.  Private treatment records that were obtained do not show more limited range of motion.  As such, the Veteran's range of motion on its face does not warrant a rating in excess of 10 percent.

However, the law also requires the Board to consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the Veteran reported having constant back pain of varying degrees of severity, and he has stated that this is the primary symptom of his back disability.  At his examination, the Veteran did demonstrate forward flexion to 75 degrees, but the examiner noted that range of motion was painful from 45-75 degrees.  Repetitive motion produced pain at the same level.  As such, because the Veteran's back pain intensified at 45 degrees of forward flexion, the Board concludes that it is more appropriate that his back be considered limited to 45 degrees of forward flexion, rather than at 75 degrees.  Essentially, the functional limitation caused by the back disability limits the Veteran's effective range of motion.  

As such, based on functional limitation and pain, the Board concludes that a 20 percent rating is warranted for the Veteran's lower back disability.  However, the evidence does not support a rating in excess of 20 percent.  As described, the Veteran demonstrated pain-free forward flexion well in excess of 30 degrees at his VA examination.  Moreover, the Veteran denied any limitations in caring for his activities of daily living, aside from the lifting restrictions and some restriction on his ability to hunt.  Additionally, the private treatment records do not show evidence that the Veteran's range of motion is limited to 30 degrees of forward flexion.  There is also no suggestion that the Veteran's back is ankylosed.  As such, a rating in excess of 20 percent is not warranted on a schedular basis. 

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  However, in this case there is no showing of a neurologic disability as a result of the Veteran's service connected lower back disability.  

For example, at the June 2008 VA examination, straight leg raises were negative as was Lasegue's sign.  The Veteran also specifically denied any radiating pain or other related symptoms.  Additionally, in a February 2008 private treatment record, it was noted that the Veteran's legs felt great following his surgery.  He had good strength in both lower extremities without any evidence of sensory deficits. 

Therefore, a separate neurologic rating is not warranted.

Given the findings as discussed above, the criteria for a 20 percent schedular rating, but no more, have been met, and to that extent the Veteran's claim is granted. 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the Veteran's main back symptom is pain which is contemplated in the rating assigned, and which in fact served as the basis for the increased rating that was granted for the Veteran's back disability by this decision.  The Veteran did report that he retired from his work as a corrections officer on account of back pain, but since retiring the Veteran underwent back surgery to address his back problems, and this treatment appeared to have improved his condition.  It is not disputed that the Veteran's back disability does or at least did cause some interference with his employment, but some interference with employment is contemplated by the schedular rating that is assigned.  The Veteran has not required hospitalization for his back disability, and he was noted to be fully capable of completing his activities of daily living without assistance.  Furthermore, as noted, the Veteran's main symptom is pain and a review of the evidence of record does not give any indication that the Veteran's back disability is unique or unusual, such that the schedular rating schedule is inadequate.  Accordingly, an extraschedular rating is not found to be warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination of his back (the report of which has been associated with the claims file).  The Board finds that the VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.








(CONTINUED ON NEXT PAGE)
ORDER

Subject to the laws and regulations governing the award of monetary benefits, an increased 20 percent rating for the Veteran's lower back disability, is granted. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


